—Judgment, Supreme *274Court, New York County (Ira Gammerman, J.), entered July 23, 1996, after a nonjury trial, dismissing the complaint as against all defendants, unanimously affirmed, with costs.
There is ample evidence that plaintiffs knew that the Walker defendants had previously assigned their interest in the partnership and that the note given in exchange therefor was in default. In absence of an existing contractual or fiduciary relationship, Walker was under no duty to inform plaintiffs of any purported defenses to the note (see, 900 Unlimited v MCI Telecommunications Corp., 215 AD2d 227; Conlew, Inc. v Uhler, 239 App Div 380). Further, plaintiffs failed to demonstrate the occurrence of any stated contingency that would have entitled Walker, and thus plaintiffs as Walker’s assignees, to additional sums for the prior conveyance of Walker’s interest in the partnership. We have considered plaintiff’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.